Case: 20-2345    Document: 52     Page: 1   Filed: 12/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KOM SOFTWARE, INC.,
                     Appellant

                             v.

                     NETAPP, INC.,
                         Appellee
                  ______________________

                   2020-2345, 2020-2346
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00591, IPR2019-00592.
                  ______________________

                Decided: December 16, 2021
                  ______________________

    DAVID FARNUM, Anova Law Group, PLLC, Sterling,
 VA, argued for appellant. Also represented by WENYE TAN.

     JASON E. STACH, Finnegan, Henderson, Farabow, Gar-
 rett & Dunner, LLP, Atlanta, GA, argued for appellee. Also
 represented by ERIKA ARNER, JOSHUA GOLDBERG,
 YONGYUAN GAO RICE, Washington, DC; CORY C. BELL, Bos-
 ton, MA; JACOB ADAM SCHROEDER, Palo Alto, CA.
                 ______________________
Case: 20-2345    Document: 52      Page: 2    Filed: 12/16/2021




 2                         KOM SOFTWARE, INC.   v. NETAPP, INC.



     Before PROST, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
     KOM Software, Inc. (“KOM”) appeals two inter partes
 review final written decisions.         In IPR2019-00592
 (“the Dibble IPR”), the Patent Trial and Appeal Board
 (“Board”) determined that claims 1–7, 10, 12–17, and 20 of
 U.S. Patent No. 6,438,642 were unpatentable as obvious
 over two prior-art references, Dibble and Cannon. 1 In
 IPR2019-00591 (“the Carter IPR”), the Board separately
 determined that a subset of those claims was unpatentable
 as obvious over other prior-art references.
      As to the Dibble IPR, KOM argues that, contrary to the
 Board’s finding, Dibble fails to disclose the “different com-
 puter systems” limitation of claim 16 (and other claims).
 Although KOM presents this issue as one of claim construc-
 tion, we agree with NetApp, Inc. (“NetApp”) that the perti-
 nent inquiry is whether the “supercomputer” of Dibble
 teaches the “different computer systems” limitation. In-
 deed, it appears that neither side sought construction of
 this term and, as KOM acknowledges, the question is
 whether the Local File System (“LFS”) nodes of Dibble’s su-
 percomputer “are, or are treated like, different computer
 systems.” Appellant’s Br. 42. On this point, the Board’s
 finding that “Dibble teaches that its LFSs are different
 computer systems,” J.A. 69, is supported by substantial ev-
 idence, namely, Dibble itself and testimony from NetApp’s
 expert, Dr. Long. For example, Dr. Long testified that a
 person of ordinary skill would consider each LFS to be “a
 different computer system” because “[e]ach LFS operates



     1   The Board found that claims 1–6, 12–14, and 16
 were unpatentable as obvious over the teachings of Dibble
 alone and that claims 7, 10, 15, 17, and 20 were unpatent-
 able as obvious over the combined teachings of Dibble and
 Cannon. J.A. 105.
Case: 20-2345    Document: 52        Page: 3   Filed: 12/16/2021




 KOM SOFTWARE, INC.   v. NETAPP, INC.                        3



 independently, having its own processor and disk drive.”
 J.A. 1895. As another example, Dibble describes its LFSs
 as “self-sufficient.” J.A 2210; see J.A. 2222, 2262.
     We have considered KOM’s remaining arguments with
 respect to the Dibble IPR but find them unpersuasive. Be-
 cause we affirm the Board’s unpatentability determina-
 tions in the Dibble IPR, we need not and do not reach the
 issues raised with respect to the Carter IPR.
                         AFFIRMED
                             COSTS
 The parties shall bear their own costs.